Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West [US PGPUB 20120175643].

Regarding claim 1, West teaches an optoelectronic component, comprising:
- a carrier (37/36/22, Fig. 2),
- an optoelectronic semiconductor chip (23, Para 36),
- an insulating layer (21, Para 43) which has an electrically insulating material (Para 43), and
- a first contact layer (24/27, Para 36) which has an electrically conductive material (Para 44), 
wherein
- the insulating layer is arranged on the carrier (Fig. 2) and has a cavity (region where material 22, 23, 30 are position, Fig. 2),
- the semiconductor chip is arranged in the cavity (Fig. 2),
- the first contact layer is arranged between the semiconductor chip and the carrier (Fig. 2) and between the insulating layer and the carrier (Fig. 2),
- the first contact layer has at least one interruption (Fig. 2; wherein there is a gap between side walls of 24 and 17), such that the carrier is free of the first contact layer at least in places in a region of the cavity (Fig. 2), in which a third contact layer (32, Para 39), which has an electrically conductive material (Para 39), is arranged at least in places on a top side of the insulating layer facing away from the carrier (Fig.2 ),
- the cavity has side walls which are perpendicular to a main extension plane of the carrier (Fig. 2), and,
- the cavity extends completely through the insulating layer from a top side facing away from the carrier to the carrier (Fig. 2).

Regarding claim 3, West teaches an optoelectronic component in which the semiconductor chip and the insulating layer are arranged without contact to each other (Fig. 2).

Regarding claim 5, West teaches an optoelectronic component in which the first contact layer is electrically conductively connected to a second contact layer (31, Para 39, Fig. 2/3).

Regarding claim 8, West teaches an optoelectronic component in which the optoelectronic semiconductor chip has electrical contacts on a side facing away from the carrier (Fig. 2).

Regarding claim 10, West teaches an optoelectronic component which is surface mountable (Fig. 2).

Regarding claim 11, West teaches an optoelectronic component which is free of an electrically conductive layer extending over the entire extent of the optoelectronic component in a lateral direction, wherein the lateral direction being parallel to a main extension plane of the optoelectronic component (Fig. 2).

Regarding claim 12, West teaches an optoelectronic component in which the optoelectronic semiconductor chip is protruded over by the insulating layer in a vertical direction or ends flush therewith, wherein the vertical direction is perpendicular to a main extension plane of the optoelectronic component (Fig. 2).

Regarding claim 13, West teaches an optoelectronic component wherein the optoelectronic component is free of an electrically conductive layer extending over an entire extent of the optoelectronic component in a lateral direction, the lateral direction being parallel to a main extension plane of the optoelectronic component (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Palaniswamy et al. [US PGPUB 20140036461] (hereinafter Palaniswamy).

Regarding claim 14, West teaches an optoelectronic component, comprising:
- a carrier (37/36/22, Fig. 2),
- an optoelectronic semiconductor chip (23, Para 36),
- an insulating layer (21, Para 43) which has an electrically insulating material (Para 43), and
- a first contact layer (24/27, Para 36) which has an electrically conductive material (Para 44), 
wherein
- the insulating layer is arranged on the carrier (Fig. 2) and has a cavity (region where material 22, 23, 30 are position, Fig. 2),
- the semiconductor chip is arranged in the cavity (Fig. 2),
- the first contact layer is arranged between the semiconductor chip and the carrier (Fig. 2) and between the insulating layer and the carrier (Fig. 2),
- the first contact layer has at least one interruption (Fig. 2; wherein there is a gap between side walls of 24 and 17), such that the carrier is free of the first contact layer at least in places in a region of the cavity (Fig. 2), in which a third contact layer (32, Para 39), which has an electrically conductive material (Para 39), is arranged at least in places on a top side of the insulating layer facing away from the carrier (Fig.2 ), and
in which the third contact layer completely covers the top side of the insulating layer (Fig. 2).
West does not specifically disclose that the optoelectronic semiconductor chip is flush with the insulating layer in a vertical direction, wherein the vertical direction being perpendicular to a main extension plane of the optoelectronic component.
Referring to the invention of Palaniswamy, Palaniswamy various structures of an optoelectronic component (Figs. 4, 5 and 7-9); wherein the optoelectronic semiconductor chip 26 is placed at various heights; wherein
 in the embodiment of Fig. 5 or 8, the optoelectronic semiconductor chip 26 is flush with the insulating layer 12 in a vertical direction (Fig. 5/8), wherein the vertical direction being perpendicular to a main extension plane of the optoelectronic component (Figs. 5/8).
In view of such teaching by Palaniswamy, it would have been obvious to a person having ordinary skills in the art to have the invention of West comprise the teachings of Palaniswamy based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).


Regarding claim 15, West teaches an optoelectronic component in which the first contact layer has two interruptions in an area of the cavity (Fig. 2).

Regarding claim 16, West teaches an optoelectronic component wherein the top side of the insulating layer is at least partially free of the third contact layer (Fig. 2).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819